

113 HR 3178 IH: Preservation Research at Institutions Serving Minorities Act
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3178IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Grijalva introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the National Historic Preservation Act to direct the Secretary of the Interior to provide technical or financial assistance to Hispanic-serving institutions for the establishment of historic preservation training and degree programs.1.Short titleThis Act may be cited as the Preservation Research at Institutions Serving Minorities Act or PRISM Act.2.Historic preservation training and degree programs for Hispanic-serving institutionsSubparagraph (C) of section 101(j)(2) of the National Historic Preservation Act (16 U.S.C. 470a(j)(2)) is amended—(1)by striking and after tribal colleges,; and(2)by inserting after Hawaiians, the following: and to Hispanic-serving institutions as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)), .